DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application KR10-2019-0020143, filed on 02/20/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (WO 2018216298 A1, hereinafter Fujita) in view of Peng (CN 108143256 A) and in view of Murakami et al. (JP 3225209 B2, hereinafter Murakami) and in view of Yoo (KR 20000020114 U) and in view of Jung (KR101929939B1).
Regarding claim 1, Fujita discloses a wireless induction heating cooker (Abstract, lines 3-4, “…an induction heating cooker…”, where, Page 4, Para. 4, lines 3-4, “…supplying power to the power supply means 6 in a noncontact manner…”, does not include wires) configured to operate on an induction heating apparatus (Page 2, Para. 8, lines 1-2, “…rice cooking unit 1 and an induction heating cooker 10…”), the wireless induction heating cooker comprising: 
a main body having an upper surface that defines an opening (Page 2, Para. 9, lines 1-2, “…rice cooking unit 1 includes a square (cubic) main body 1A, a lid 1B connected to the main body 1A…”); 
a lid (Page 18, Para. 3 from end, line 1, “…lid 1B…”); 
an internal pot that is configured to be received in the main body (Page 2, Para. 9, line 3, “…inner pot 3…”, and modified Fig. 22, where the pot is contained within the main body) and that is configured to be heated by induction based on a first magnetic field being generated by a heating coil of the induction heating apparatus (Page 5, Para. 5, line 4-5, “The heating coil 14 heats the inner pot 3 itself with the generated magnetic lines of force…”); 

    PNG
    media_image1.png
    513
    1046
    media_image1.png
    Greyscale

Modified Figure 22, Fujita
a first power receiving coil disposed at a bottom surface of the main body (Page 2, Para. 9, lines 3-4, “…power receiving coil 7…”, where power is transferred through induction from the, Page 3, Para. 4, line 2, “…induction heating coil 14…”) and configured to generate a first electric current based on induction by the first magnetic field (Page 13, Para. 6, line 2, “…current value supplied to the heating coil 14…”).
Fujita does not disclose:
A lid that is configured to rotate relative to the main body to thereby couple to the upper surface of the main body;
a power transmitting coil disposed at a lateral surface of the main body and configured to receive the first electric current induced to the first power receiving coil, the power transmitting coil being configured to generate a second magnetic field based on receiving the first electric current; 
a second power receiving coil disposed at a lateral surface of the lid and configured to generate a second electric current based on induction by the second magnetic field; and 
a control module that is configured to determine a coupling state between the lid and the main body based on an amount of the second electric current induced to the second power receiving coil.
However, Yoo discloses, in the similar field of pressure cookers, a lid that is coupled to the main body through rotation (Page 3, Para. 11, line 2, “…lid 220 is opened and guides a smooth rotation.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hinged lid from Fujita with the lid fastened through rotation as taught by Yoo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of locking jaws to secure the lid in place as stated by Yoo, Page 3, Para. 7, lines 1-2, “…plurality of locking jaws 223 having an inclined surface at a position corresponding to each other…”, where the jaws lock through rotation. Furthermore, it would be obvious to try modifying the lid to use different fastening methods, where rotation to lock a lid is known in the art and seen for portable cooking apparatuses such as steam/pressure cookers.
However, Peng discloses, in the same field of induction cookers, a first and second flat wire coil that are located on the lateral surface of the main body and the lid respectively, where the first coil is the power transmitting coil and the second coil is the power receiving coil (Modified Fig. 1 and 3, where the 121 is the first flat coil and 221 is the second flat coil, where 121 is located on the lateral side of the body and 221 is located on the lateral side of the lid), where the power transmitting coil takes in power from the power supply (Connection to power 

    PNG
    media_image2.png
    812
    1136
    media_image2.png
    Greyscale

Modified Figures 1 and 3, Peng
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of energy transfer to the top of the lid without having safety issues arise with steam spraying on the electrical circuit as the induction circuit can be split apart as stated by Peng, Page 3, Para. 3, lines 2-4, “…push-pull solenoid and mechanical exhaust valve 
Furthermore, Murakami discloses, in the same field of induction cookers, a control module for determining the coupling state based on the amount of current received (Para. 0005, lines 8-10, “A voltage detecting circuit for detecting a voltage at both ends of the smoothing capacitor; and abnormality determining means for determining an abnormality in the mounting state of the lid based on the voltage detected by the voltage detecting circuit.”, where the resistance and power are considered properties of the wire and power supply respectively, so voltage and current are inversely proportional and changes to voltage will also change current). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the induction cooking apparatus from Fujita and the current value threshold detection system (Page 13, Para. 6) with the control module for determining coupling states based on current as taught by Murakami.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of detecting if foreign material enters the gap between the lid and the body and to also detect whether the lid is securely attached as stated by Murakami, Para. 0003, lines 9-11, “…it is detected whether or not a metal piece has entered between
the rice cooker main body and the lid, and if the metal piece has entered, at least the supply of power to the lid is stopped…”.
Regarding claim 2, modified Fujita teaches the apparatus according to claim 1, as set forth above, discloses further comprising: the lid configured to rotate (Inherently disclosed in Yoo, lid rotation to lock lid in place, Page 3, Para. 11, line 2, “…lid 220 is opened and guides a smooth rotation.”).

A first coupling ring disposed at the upper surface of the main body; and a second coupling ring that is disposed at a lower surface of the lid and that is configured to rotate relative to the first coupling ring to thereby couple to the first coupling ring.
However, Yoo discloses a first coupling ring on the upper surface of the main body and a second coupling ring on the lower surface of the lid (Modified Fig. 3.1), where they interface and rotate (Page 5, Claims Section Para. 3, lines 3-4, “The guide groove 222a for guiding the movement…the protrusions 222b…”, where the rotation is disclosed in the teaching from Yoo in claim 1, as set forth above). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid from modified Fujita to have the coupling ring feature as taught by Yoo.

    PNG
    media_image3.png
    658
    743
    media_image3.png
    Greyscale

Modified Figure 3.1, Yoo
	One of ordinary skill in the art would have been motivated to make this modification as guides or coupling rings would allow for the advantage of guiding movement for the lid as stated by Yoo, Page 5, Claims Section Para. 3, lines 3-4, “The guide groove 222a for guiding the movement…”.
Regarding claim 3, modified Fujita teaches the apparatus according to claim 2, as set forth above, discloses the lid is rotated relative to the first coupling ring to thereby couple the second coupling ring to the first coupling ring (Page 5, Claims Section Para. 3, lines 3-4, “The 
Modified Fujita does not disclose:
Wherein the first coupling ring defines a groove that is depressed from the upper surface of the main body, and wherein the second coupling ring comprises a protrusion that protrudes from the lower surface of the lid and that is configured to be inserted into the groove of the first coupling ring.
However, Yoo discloses the first coupling ring having grooves and the second coupling ring having protrusions (Modified Fig. 3.1, where the protrusions from the lid are shown with 223: locking jaws), where the grooves and the projections are interlocked with each other (Modified Fig. 3.1, where the grooves of first coupling ring are shown, where, Page 3, Para. 5, lines 3-4, “…protrusions protruding outwards 212 is integrally formed, and the protrusion is slightly inclined toward one side.”, where with the projections inclined, the grooves would be depressed below the projections). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid structure from modified Fujita with the grooves and the protrusions as taught by Yoo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the protrusions acting as locking jaws for fastening and separating the lid from the main body as stated by Yoo, Page 3, Para. 7, lines 1-3, “…plurality of locking jaws 223 having an inclined surface at a
position corresponding to each other and the locking jaw 212 of the lid 220…fastening and separating.”.

Regarding claim 5, modified Fujita teaches the apparatus according to claim 1, as set forth above, discloses wherein the first power receiving coil is arranged in parallel to the heating coil (Inherently disclosed in Fujita, Modified Fig. 22, where the first power receiving coil is in parallel with the heating coil and on the lower portion of the internal pot) and faces a lower portion of an edge area of the internal pot (Inherently disclosed in Fujita, Page 74, Para. 8, line 1, “A power receiving coil is arranged at the bottom of the rice cooking unit.”).
Regarding claim 6, modified Fujita teaches the apparatus according to claim 1, as set forth above, discloses wherein the lid comprises one or more electronic devices (Inherently disclosed in Fujita, Page 4, last Para., line 1, “The first display screen 11 </ b> A provided on the lid 1 </ b> B displays a time…”).
Modified Fujita does not disclose: 
Wherein the second power receiving coil is configured to supply the second electric current to at least one of the one or more electronic devices.

	One of ordinary skill in the art would have been motivated to make this modification in order to Gain the advantage of having induction current to power a display on the lid, where the lateral induction coil allows for electronics to not be disrupted by steam as stated by Peng, Page 3, Para. 3, lines 2-4, “…push-pull solenoid and mechanical exhaust valve are separated for a certain distance so as to prevent the mechanical exhaust valve opened when steam sprayed by damaging the push-draw mode electromagnet.”.
Regarding claim 7, modified Fujita teaches the apparatus according to claim 6, as set forth above, discloses wherein the one or more electronic devices in the lid comprise at least one of a control module, a communication module, a display module, a steam discharge module, or a battery (Inherently disclosed in Fujita, Page 4, last Para., line 1, “The first display screen 11 </ b> A provided on the lid 1 </ b> B displays a time…”).
Regarding claim 8, modified Fujita teaches the apparatus according to claim 1, as set forth above, discloses the first electric current induced to the first power receiving coil (Inherently disclosed in Fujita, Abstract, lines 3-4, “…an induction heating cooker…”, where, Page 4, Para. 4, lines 3-4, “…supplying power to the power supply means 6 in a noncontact manner…”).

Further comprising: a power conversion circuit configured to convert the first electric current induced to the first power receiving coil and to supply the converted first electric current to the power transmitting coil.
However, Peng discloses a power conversion circuit that converts the first electric current and to supply the converted current to the power transmitting coil (Page 4, Para. 7, lines 2-6, “…power supply device and the electromagnetic drive device is provided with a rectifying device…converting alternating current into direct current for the electromagnetic driving device.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic circuit system in modified Fujita with the power conversion circuit as taught by Peng.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to convert alternating current into direct current for use with electronic devices as stated by Peng, Page 4, Para. 7, lines 5-6, “…converting alternating current into direct current for the electromagnetic driving device.”.
Regarding claim 9, modified Fujita teaches the apparatus according to claim 1, as set forth above.
Modified Fujita does not disclose:
Wherein the power transmitting coil is disposed at an upper portion of the main body and extends along an outer surface of the main body, the power transmitting coil having a first length along the outer surface of the main body, and wherein the second power receiving coil extends along an outer surface of the lid, the second power receiving coil having a second length along the outer surface of the lid.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of bringing electric power from the body of the main body to the top of the lid to power electronic devices as stated by Peng, Page 11, Claim 10, lines 2-6, “…power supply plug in the electric energy receiving device through the rectifying device and the electromagnetic driving device are electrically connected…”.
Regarding claim 10, modified Fujita teaches the apparatus according to claim 1, as set forth above.
Modified Fujita does not disclose: 
Wherein the power transmitting coil extends along a cylindrical surface of the main body and is disposed within an area defined by a first central angle with respect to a center of the main body, and wherein the second power receiving coil extends along a cylindrical surface of the lid and is disposed within an area defined by a second central angle with respect to a center for the lid.
However, Peng discloses the power transmitting coil extending along the cylindrical surface of the main body at an angle (Regarding the angle, Modified Fig. 1 and 3, where the 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of bringing electric power from the body of the main body to the top of the lid to power electronic devices as stated by Peng, Page 11, Claim 10, lines 2-6, “…power supply plug in the electric energy receiving device through the rectifying device and the electromagnetic driving device are electrically connected…”.
Furthermore, it has been held that the mere changes in size or proportion are obvious to one of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The change in the angle of the wire located in the main body would still have the same end result of transmitting power and be obvious to try depending on the design.
Regarding claim 11, modified Fujita teaches the apparatus according to claim 1, as set forth above.
Modified Fujita does not disclose:
Wherein sizes of the power transmitting coil and the second power receiving coil are identical to each other, and wherein shapes of the power transmitting coil and the second power receiving coil are identical to each other.
However, Peng discloses the first flat coil or power transmitting coil and the second flat coil or the second power receiving coil being identically shaped to each other (Modified Fig. 1 and 3, where the first and second flat coils are shown to be identical and mirroring each other) and match each other (Page 3, Para. 6, line 1, “…first flat coil and the second flat coil matching with wireless power supply…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power transmitting coil and the second power receiving coil in modified Fujita with the identical shape and mirroring as taught by Peng.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of matching the first and second flat coils so that the area of energy transfer is the same as stated by Peng, Page 3, Para. 6, lines 2-3, “…two flat coils opposite to each other, and the distance between the two flat coils is short, typically in the range of 0 to 50 mm…”.
Regarding claim 12, modified Fujita teaches the apparatus according to claim 1, as set forth above, discloses a rotating lid (Inherently disclosed in teaching from Yoo, Page 3, Para. 11, line 2, “…lid 220 is opened and guides a smooth rotation.”).
Modified Fujita does not disclose:
Wherein the second power receiving coil and the power transmitting coil are configured to, based on the lid rotating relative to the main body, overlap with each other and define an overlapped area.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the advantage of matching the first and second flat coils so that the area of energy transfer is the same as stated by Peng, Page 3, Para. 6, lines 2-3, “…two flat coils opposite to each other, and the distance between the two flat coils is short, typically in the range of 0 to 50 mm…”.
Regarding claim 13, modified Fujita teaches the apparatus according to claim 12, as set forth above, discloses wherein the amount of the second electric current induced to the second power receiving coil is configured to vary proportional to a surface area of the overlapped area (Inherently disclosed in the teaching from Murakami, Para. 0005, lines 8-10, “A voltage detecting circuit for detecting a voltage at both ends of the smoothing capacitor; and abnormality determining means for determining an abnormality in the mounting state of the lid based on the voltage detected by the voltage detecting circuit.”, where abnormalities in voltage in the secondary induction coil system of modified Fujita would be the result of rotational overlap issues or foreign material, where assuming the resistance and power is unchanged as being properties of the wire and power supply, if the voltage changes, the current will change as well).
Regarding claim 14, modified Fujita teaches the apparatus according to claim 1, as set forth above, discloses wherein the control module 47Attorney Docket No.: 44118-0107001 Client Ref.: LEP180156US; 18LSL196US02 is configured to: based on the amount of the 
Regarding claim 15, modified Fujita teaches the apparatus according to claim 1, as set forth above.
Modified Fujita does not disclose:
Wherein the control module is configured to: based on the amount of the second electric current corresponding to a maximum amount of electric current during a rotation of the lid relative to the main body, determine that the coupling state is a normal state; and based on the amount of the second electric current being less than the maximum amount of electric current, determine that the coupling state is an abnormal state.
However, Murakami discloses a control system where if the current is greater than a threshold value, the apparatus operates as normal (Page 4, Para. 2 from end, lines 5-7, “…a voltage waveform that does not exceed the threshold as shown by a solid line A in FIG. Therefore, microcomputer 1 An off signal is not transmitted…”, where voltage and current are inversely related, so lower voltage is higher current and results in continued operation) and where if the current is less than a threshold value, the apparatus determines that the lid is in an abnormal state or there is foreign material present (Para. 0041, lines 1-3, “…the supply of power to the lid is detected by detecting an abnormality in the state of attachment of the lid to the rice cooker main body by the voltage detection circuit…the operation of the rice cooker is stopped…”, where the voltage is compared to a threshold and if higher is considered an abnormality, where resistance and power are held to be properties of the wire and power supply, 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improved safety and longevity in the cooker and the ability to detect when the lid is not properly placed as stated by Murakami, Page 5, Para. 4, lines 3-6, “…it is possible to prevent a problem that the metal piece 7 generates heat due to electromagnetic induction and deforms the surrounding resin material. In addition, since it is possible to detect a case where the lid 3 is not securely attached to the rice cooker main body 2, the rice cooker 1 can always be operated in a normal state…”.
Regarding claim 16, modified Fujita teaches the apparatus according to claim 7, as set forth above, discloses supplying an output control signal to the display module, wherein the display module is configured to output abnormality information according to the output control signal (Inherently disclosed in Fujita, a display showing error messages due to lid state, Page 41, Para. 5, lines 3-6, “Returning to the step ST2, it is checked again whether or not the lid 1B is opened. However, if 30 minutes have elapsed, the process proceeds to step ST9, where error notification is performed. This error notification is preferably performed by the notification means 90 and the first display screen 11A…”, where the display is updated through signals from sensors).
Modified Fujita does not disclose:
Wherein the control module is configured to, based on the coupling state corresponding to an abnormal state.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improved safety and longevity in the cooker and the ability to detect when the lid is not properly placed as stated by Murakami, Page 5, Para. 4, lines 3-6, “…it is possible to prevent a problem that the metal piece 7 generates heat due to electromagnetic induction and deforms the surrounding resin material. In addition, since it is possible to detect a case where the lid 3 is not securely attached to the rice cooker main body 2, the rice cooker 1 can always be operated in a normal state…”.
Regarding claim 17, modified Fujita teaches the apparatus according to claim 1, as set forth above.
Modified Fujita does not disclose:
Further comprising: a lateral surface heating coil that is disposed on an outer circumferential surface of the internal pot, that is connected to the first power receiving 
However, Jung discloses, in the similar field of induction cooking apparatuses, a first power receiving coil that contains lateral surface heating coils (Modified Fig. 4, where 13: induction coil is shown to be on the lateral section of the internal pot) that conform to the circumferential surface of the internal pot (Claim 1, lines 6-7, “An induction coil 13 formed in a container shape of a semicircular cross section…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first receiving coil from modified Fujita with the lateral surface heating coil as taught by Jung.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a receiving coil close to the shape of the container as stated by Jung, claim 1, lines 6-7, “An induction coil 13 formed in a container shape of a semicircular cross section…”.
Furthermore, it has been held that the mere change in the shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The end result of the receiving coil gaining energy to heat the internal pot would be the same regardless of shape.
Regarding claim 18, modified Fujita teaches the apparatus according to claim 1, as set forth above.
Modified Fujita does not disclose:
Wherein the second power receiving coil is configured to, based on the coupling state corresponding to a normal state, face the power transmitting coil in a vertical direction 
However, Peng discloses the second power receiving coil and the power transmitting coil facing each other on the vertical direction, located on the lateral surface of the main body (Modified Fig. 1 and 3, where the first and second flat coils are shown to be mirroring each other in the circumferential direction along the lateral surface of the main body). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second induction coil system in modified Fujita with the mirroring and location on the lateral surface of the main body as taught by Peng.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of matching the first and second flat coils so that the area of energy transfer is the same as stated by Peng, Page 3, Para. 6, lines 2-3, “…two flat coils opposite to each other, and the distance between the two flat coils is short, typically in the range of 0 to 50 mm…”.

Regarding claim 19, Fujita discloses a wireless induction heating system (Abstract, lines 3-4, “…an induction heating cooker…”, where, Page 4, Para. 4, lines 3-4, “…supplying power to the power supply means 6 in a noncontact manner…”, does not include wires), comprising: 
an induction heating apparatus (Page 2, Para. 8, lines 1-2, “…rice cooking unit 1 and an induction heating cooker 10…”) comprising a circuit board and a heating coil that is configured to generate a first magnetic field according to control by the main circuit board (Page 66, Para. 2, line 1, “42 is a circuit board on which the electronic switches 41 and the main power switch 173 are mounted…”); and 

	Modified Fujita does not disclose:
A main printed circuit board (PCB),
the lid being configured to rotate relative to the main body to thereby couple to the main body;
wherein the wireless induction heating cooker is configured to determine a coupling state between the lid and the main body based on an amount of power transferred from the heating coil.
However, Peng discloses the printed circuit board capable of controlling the current within the induction coil system (Page 6, Para. 7, line 2, “…first PCB control board 123 transmits device mounting base…”, where the PCB is connected to the first flat coil). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the circuit board from Fujita with the printed circuit board as taught by Peng.
	One of ordinary skill in the art would have been motivated to make this modification as the circuit board from Fujita can be considered to encompass the more specific printed circuit board from Peng, where the two are interchangeable and serve the same end function of 
However, Yoo discloses, in the similar field of pressure cookers, a lid that is coupled to the main body through rotation (Page 3, Para. 11, line 2, “…lid 220 is opened and guides a smooth rotation.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hinged lid from Fujita with the lid fastened through rotation as taught by Yoo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of locking jaws to secure the lid in place as stated by Yoo, Page 3, Para. 7, lines 1-2, “…plurality of locking jaws 223 having an inclined surface at a position corresponding to each other…”, where the jaws lock through rotation. Furthermore, it would be obvious to try modifying the lid to use different fastening methods, where rotation to lock a lid is known in the art and seen for portable cooking apparatuses such as steam/pressure cookers.
Furthermore, Murakami discloses, in the same field of induction cookers, a control module for determining the coupling state based on the amount of current received (Para. 0005, lines 8-10, “A voltage detecting circuit for detecting a voltage at both ends of the smoothing capacitor; and abnormality determining means for determining an abnormality in the mounting state of the lid based on the voltage detected by the voltage detecting circuit.”, where the resistance and power are considered properties of the wire and power supply respectively, so voltage and current are inversely proportional and changes to voltage will also change current). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the induction cooking apparatus from Fujita and the current 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of detecting if foreign material enters the gap between the lid and the body and to also detect whether the lid is securely attached as stated by Murakami, Para. 0003, lines 9-11, “…it is detected whether or not a metal piece has entered between
the rice cooker main body and the lid, and if the metal piece has entered, at least the supply of power to the lid is stopped…”.
Regarding claim 20, modified Fujita teaches the apparatus according to claim 19, as set forth above, discloses wherein the wireless induction heating cooker further comprises: 
an internal pot (Inherently disclosed in Fujita, Page 2, Para. 9, line 3, “…inner pot 3…”) that is configured to be received in the main body (Modified Fig. 22, where the pot is shown to be contained in the main body) and that is configured to be heated by induction based on the first magnetic field being generated by the heating coil of the induction heating apparatus (Page 5, Para. 5, line 4-5, “The heating coil 14 heats the inner pot 3 itself with the generated magnetic lines of force…”); 
a first power receiving coil disposed at a bottom surface of the main body and configured to generate a first electric current based on induction by the first magnetic field (Page 2, Para. 9, lines 3-4, “…power receiving coil 7…”, where power is transferred through induction from the, Page 3, Para. 4, line 2, “…induction heating coil 14…”, where current is generated through induction).



A power transmitting coil disposed at a lateral surface of the main body and configured to receive the first electric current induced to the first power receiving coil, the power transmitting coil being configured to generate a second magnetic field based on receiving the first electric current; 
a second power receiving coil disposed at lateral surface of the lid and configured to generate a second electric current based on induction by the second magnetic field; and 
a control module configured to determine the coupling state based on an amount of the second electric current induced to the second power receiving coil.
However, Peng discloses the second power receiving coil and the power transmitting coil facing each other on the vertical direction, located on the lateral surface of the main body (Modified Fig. 1 and 3, where the first and second flat coils are shown to be mirroring each other in the circumferential direction along the lateral surface of the main body). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second induction coil system in modified Fujita with the mirroring and location on the lateral surface of the main body as taught by Peng.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of matching the first and second flat coils so that the area of energy transfer is the same as stated by Peng, Page 3, Para. 6, lines 2-3, “…two flat coils opposite to each other, and the distance between the two flat coils is short, typically in the range of 0 to 50 mm…”.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improved safety and longevity in the cooker and the ability to detect when the lid is not properly placed as stated by Murakami, Page 5, Para. 4, lines 3-6, “…it is possible to prevent a problem that the metal piece 7 generates heat due to electromagnetic induction and deforms the surrounding resin material. In addition, since it is possible to detect a case where the lid 3 is not securely attached to the rice cooker main body 2, the rice cooker 1 can always be operated in a normal state…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
02/23/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761